Citation Nr: 1547081	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1989 to April 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently returned to the RO in Winston-Salem, North Carolina. 


REMAND

The Veteran filed a claim for service connection for a back disability in December 2011.  He has provided private treatment records showing ongoing treatment for low back pain, and as such, symptoms indicative of a current disability are shown.  

A review of the Veteran's service treatment records reveals the Veteran reported first experiencing low back six days after his entrance into active duty.  At that time, he was brought to the Branch Medical Clinic after collapsing while standing at attention.  Following a period of light duty, and prescribed physical therapy, the examiners concluded the Veteran's condition was not improving.  During this time, the Veteran acknowledged he had sustained a back injury while playing high school football nearly four years prior to his entry into active duty.  The Veteran stated he did not report that injury at the time of his induction physical examination.  In March 1989, the Veteran provided records from his high school trainer, which indicated he underwent some treatment for his football injury.  Based on these records, as well as the Veteran's inability to complete the physical requirements of basic training, he was found physically unqualified by virtue of a disability that existed prior to service by a Medical Evaluation Board in May 1989 and received an entry level separation.  

Initially, there is no indication of any defects, infirmities, or disorders noted at entrance into service for the Veteran's period of active duty.  As such, the Veteran's back is presumed to have been in sound condition prior to his entry into service.  The Board notes, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In various statements, the Veteran has indicated his disability was aggravated during his period of active duty.  

As noted above, the evidence clearly indicates the Veteran has current symptoms indicative of a back disability.  Additionally, the evidence indicates he experienced back problems while on active duty.  Therefore, the central question at issue is whether the Veteran's current disability was incurred in or aggravated by his active duty.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the Veteran has a current disability, or persistent recurrent symptoms of a disability; establishes that the Veteran experienced an injury or disease in service; and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA examination to determine the nature and etiology of the Veteran's claimed back disability.   

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  Following the above, the Veteran must be afforded an appropriate VA examination for his claimed back disability.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  

The examiner must provide an opinion as to whether the Veteran's back disability preexisted active duty service, and if so, the examiner must state the specific evidence on which this finding was based.

If the examiner finds that the Veteran's back disorder preexisted his military service, the examiner must provide an opinion as to whether the preexisting back disorder underwent no permanent increase in severity during service or as a result of service, and if so, the examiner must state the specific evidence on which this finding was based.

If the examiner determines the Veteran's back disability did not preexist the Veteran's military service, the examiner must indicate whether any back disability diagnosed during the pendency of this appeal was incurred in service or otherwise due to his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the evidence of record.

4.  The examination report must be reviewed to ensure the report is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

